Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 1 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 2 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 3 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 4 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 5 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 6 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 7 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 8 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 9 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 10 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 11 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 12 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 13 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 14 of 61
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           1 of
                       Main Document45 Page 15 of 61




                                                                      POC NO. 13
                                                                      Page 13
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           2 of
                       Main Document45 Page 16 of 61




                                                                      POC NO. 13
                                                                      Page 14
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           3 of
                       Main Document45 Page 17 of 61




                                                                      POC NO. 13
                                                                      Page 15
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           4 of
                       Main Document45 Page 18 of 61


    ATTACHMENT TO PROOF OF CLAIM OF BARRY BEITLER BASED ON
 JUDGMENT IN LOS ANGELES COUNTY SUPERIOR COURT CASE NO. BS 146302


        On November 17, 2016, judgment was entered in favor of Barry Beitler (“Claimant”) and
against John Bral (“Debtor”) in Los Angeles County Superior Court in Case No. BS 146302. A
copy of the judgment, which in turn attaches a copy of the statement of decision on which the
judgment is based, is attached hereto as Exhibit “A”.
     Attached hereto as Exhibit “B” are documents evidencing Claimant’s lien against Debtor’s
membership interests in Mission Medical Investors, LLC and Westcliff Investors, LLC.
       As of November 17, 2016, the date on which the judgment issued, the judgment was in the
sum of $767,969.31, including (a) damages in the sum of $591,826.61, (b) prejudgment interest in
the sum of $14,359.20, at the rate of $92.64 per day from and after June 15, 2016 for 155 days
through November 17, 2016, (c) attorneys’ fees in the sum of $118,083.50, (d) costs in the sum of
$2,387.37, (e) fees paid to JAMS in the sum of $39,640.02, and (f) transcript fees in the sum of
$1,672.61.
       Post-judgment interest through the February 24, 2017 petition date herein accrued on the
foregoing total at the statutory rate of 10% per annum, or $210.40 per day, in the sum of
$20,829.60 for 99 days from and after November 17, 2016.
       Accordingly, the total claim as of February 24, 2017 amounted to $788,798.91, plus
recoverable post-judgment fees and costs.
                                      Reservation of Rights

       Claimant reserves the right to (i) amend, update and/or supplement this Proof of Claim at
any time and in any respect, (ii) file additional proofs of claim for additional claims which may be
based on the same or additional documents or other liability or indebtedness of the Debtor to
Claimant (iii) file a request for payment of administrative expenses in accordance with 11 U.S.C.
§§ 503 and 507.

        In addition to the foregoing, Claimant reserves all rights with respect to (a) any
indebtedness owed to Claimant by any non-debtor affiliate or other entity related to the Debtor,
and (b) any other amounts that may be owing to Claimant in respect of interest, fees, indemnities,
costs and expenses to the extent permitted by applicable law.

       Nothing contained in this Proof of Claim shall be construed as limiting Claimants rights,
remedies and interests.

       The filing of this proof of claim is not: (i) a waiver or release of Claimant’s rights against
any person, entity or property; (ii) a waiver of the right to move to withdraw the reference, or
otherwise to challenge the jurisdiction of this Court, with respect to the subject matter of this
Proof of Claim, any objection or other proceeding commenced with respect thereto or any other



                                                                                          POC NO. 13
                                                                                          Page 16
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           5 of
                       Main Document45 Page 19 of 61


proceeding commenced in this case against or otherwise involving this Proof of Claim, or to
assert that the reference has already been withdrawn with respect to the subject matter of this
claim, any objection or other proceeding commenced with respect thereto or any other proceeding
commenced in this case against or otherwise involving this Proof of Claim; (iii) an election of
remedy; or (iv) a waiver of any past, present or future defaults or events of default. Claimant
specifically preserves all of Claimant’s procedural and substantive defenses and rights with
respect to any claim that may be asserted against Claimant by the Debtor or any of its debtor or
non-debtor affiliates, or by any trustee for this estate.




                                                                                      POC NO. 13
                                                                                      Page 17
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           6 of
                       Main Document45 Page 20 of 61




                                                                      POC NO. 13
                                                                      Page 18
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           7 of
                       Main Document45 Page 21 of 61




                                                                      POC NO. 13
                                                                      Page 19
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           8 of
                       Main Document45 Page 22 of 61




                                                                      POC NO. 13
                                                                      Page 20
Case
Case8:17-bk-10706-SC
     8:17-bk-10706-SC Claim
                      Doc 135
                            13 Filed 06/16/17
                                     10/13/17 Desc
                                              Entered
                                                   Main
                                                      10/13/17
                                                        Document
                                                               15:08:11
                                                                      Page
                                                                         Desc
                                                                           9 of
                       Main Document45 Page 23 of 61




                                                                      POC NO. 13
                                                                      Page 21
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            10 of
                         Main Document45 Page 24 of 61




                                                                       POC NO. 13
                                                                       Page 22
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            11 of
                         Main Document45 Page 25 of 61




                                                                       POC NO. 13
                                                                       Page 23
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            12 of
                         Main Document45 Page 26 of 61




                                                                       POC NO. 13
                                                                       Page 24
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            13 of
                         Main Document45 Page 27 of 61




                                                                       POC NO. 13
                                                                       Page 25
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            14 of
                         Main Document45 Page 28 of 61




                                                                       POC NO. 13
                                                                       Page 26
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            15 of
                         Main Document45 Page 29 of 61




                                                                       POC NO. 13
                                                                       Page 27
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            16 of
                         Main Document45 Page 30 of 61




                                                                       POC NO. 13
                                                                       Page 28
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            17 of
                         Main Document45 Page 31 of 61




                                                                       POC NO. 13
                                                                       Page 29
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            18 of
                         Main Document45 Page 32 of 61




                                                                       POC NO. 13
                                                                       Page 30
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            19 of
                         Main Document45 Page 33 of 61




                                                                       POC NO. 13
                                                                       Page 31
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            20 of
                         Main Document45 Page 34 of 61




                                                                       POC NO. 13
                                                                       Page 32
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            21 of
                         Main Document45 Page 35 of 61




                                                                       POC NO. 13
                                                                       Page 33
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            22 of
                         Main Document45 Page 36 of 61




                                                                       POC NO. 13
                                                                       Page 34
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            23 of
                         Main Document45 Page 37 of 61




                                                                       POC NO. 13
                                                                       Page 35
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            24 of
                         Main Document45 Page 38 of 61




                                                                       POC NO. 13
                                                                       Page 36
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            25 of
                         Main Document45 Page 39 of 61




                                                                       POC NO. 13
                                                                       Page 37
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            26 of
                         Main Document45 Page 40 of 61




                                                                       POC NO. 13
                                                                       Page 38
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            27 of
                         Main Document45 Page 41 of 61




                                                                       POC NO. 13
                                                                       Page 39
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            28 of
                         Main Document45 Page 42 of 61




                                                                       POC NO. 13
                                                                       Page 40
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            29 of
                         Main Document45 Page 43 of 61




                                                                       POC NO. 13
                                                                       Page 41
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            30 of
                         Main Document45 Page 44 of 61




                                                                       POC NO. 13
                                                                       Page 42
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            31 of
                         Main Document45 Page 45 of 61




                                                                       POC NO. 13
                                                                       Page 43
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            32 of
                         Main Document45 Page 46 of 61




                                                                       POC NO. 13
                                                                       Page 44
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            33 of
                         Main Document45 Page 47 of 61




                                                                       POC NO. 13
                                                                       Page 45
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            34 of
                         Main Document45 Page 48 of 61




                                                                       POC NO. 13
                                                                       Page 46
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            35 of
                         Main Document45 Page 49 of 61




                                                                       POC NO. 13
                                                                       Page 47
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            36 of
                         Main Document45 Page 50 of 61




                                                                       POC NO. 13
                                                                       Page 48
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            37 of
                         Main Document45 Page 51 of 61




                                                                       POC NO. 13
                                                                       Page 49
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            38 of
                         Main Document45 Page 52 of 61




                                                                       POC NO. 13
                                                                       Page 50
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            39 of
                         Main Document45 Page 53 of 61




                                                                       POC NO. 13
                                                                       Page 51
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            40 of
                         Main Document45 Page 54 of 61




                                                                       POC NO. 13
                                                                       Page 52
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            41 of
                         Main Document45 Page 55 of 61




                                                                       POC NO. 13
                                                                       Page 53
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            42 of
                         Main Document45 Page 56 of 61




                                                                       POC NO. 13
                                                                       Page 54
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            43 of
                         Main Document45 Page 57 of 61




                                                                       POC NO. 13
                                                                       Page 55
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            44 of
                         Main Document45 Page 58 of 61




                                                                       POC NO. 13
                                                                       Page 56
Case
 Case8:17-bk-10706-SC
      8:17-bk-10706-SC Claim
                        Doc 135
                             13 Filed
                                 Filed06/16/17
                                       10/13/17 Desc
                                                Entered
                                                     Main
                                                        10/13/17
                                                          Document
                                                                 15:08:11
                                                                       PageDesc
                                                                            45 of
                         Main Document45 Page 59 of 61




                                                                       POC NO. 13
                                                                       Page 57
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 60 of 61
Case 8:17-bk-10706-SC   Doc 135 Filed 10/13/17 Entered 10/13/17 15:08:11   Desc
                         Main Document    Page 61 of 61
